Citation Nr: 0710555	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed kidney 
disease.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.  He performed service in the Republic of 
Vietnam from January 1971 to January 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the RO.  

In January 2007, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  


FINDING OF FACT

The veteran currently is not shown to suffer from a kidney 
disorder that is due to any event or incident of his period 
of active service or is caused or aggravated by a service-
connected disability.  



CONCLUSION OF LAW

The veteran does not have kidney disability due to disease or 
injury that was incurred in or aggravated by service or is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for kidney disease.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In letters, dated in March 2004 and September 2006, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). 

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) set forth the text of 
those laws and regulations.  Moreover, the SOC and 
Supplemental Statement of the Case (SSOC) notified the 
veteran and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

Following such notices, the RO granted the veteran additional 
time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal.  Thus, the veteran has 
had ample opportunity to develop the record.  

The Board is also aware of the need to notify the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice was accomplished in the letter sent to 
the veteran in September 2006.  

Moreover, when service connection is denied, as in this case, 
no disability rating or effective date is assigned.  As such, 
further discussion of such notice is of no force or effect.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim of service connection for 
kidney disease.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to that 
issue.  As such, there is no prejudice to the veteran due to 
a failure to assist him with that claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim of service connection for kidney disease.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

However, even if the claimed disability is not diagnosed 
until after discharge, service connection may still be 
established when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as cardiovascular-renal 
disease, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In this case, the veteran does not contend, nor does the 
evidence show, he manifested complaints or findings of kidney 
disease in service or during the first year after his 
discharge from service.  Rather, he asserts that he has 
current kidney disease that is due to his exposure to Agent 
Orange during service in the Republic of Vietnam.  

By virtue of his service in the Republic of Vietnam, the 
veteran is presumed to have been exposed to Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Although certain diseases are presumed to be the result of 
such exposure, kidney disease is not among them.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  In this regard, it 
should be noted that a presumption of service connection for 
a particular disability based on exposure to Agent Orange 
does not attach, unless specifically so determined by the 
Secretary of the VA.  See 59 Fed. Reg. 341 (1994); 61 Fed. 
Reg. 41,442 (1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); and 
67 Fed. Reg. 42,600 (June 24, 2002).  

While that does not preclude the veteran from showing a 
direct link between the disability in question and service, 
such a link has not been shown in this case.  Combee v. 
Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The veteran also asserts that he has kidney disease that is 
the result of his service-connected diabetes mellitus.  

By regulation, service connection may be granted when the 
evidence shows that a particular disability is proximately 
due to or the result of a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a).  

Moreover, when a service- connected disorder causes an 
increase in disability to a nonservice-connected condition, 
such an increase is treated as if service connected.  71 Fed. 
Reg. 52744 (Sept. 7, 2006) (effective Oct. 10, 2006, and 
codified as amended at 38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Service connection is currently in effect for diabetes 
mellitus, evaluated as 20 percent disabling; tinnitus, 
evaluated as 10 percent disabling; hypertension associated 
with diabetes mellitus, evaluated as 10 percent disabling; 
and hearing loss disability, evaluated as noncompensable.  

The initial manifestations of the claimed kidney disease were 
not clinically recorded until January 1996, when a renal scan 
was reported to show left hydronephrosis.  The diagnosis was 
confirmed by ultrasound, and a renal scan revealed some 
obstruction on the left side.  

Through March 2003, the veteran continued to be reported as 
having various related abnormalities, including 
hydronephrosis, bilateral malrotation of the kidneys with 
mild obstruction on the left and mild left renal 
pelvocaliectasis.  

In a December 1999 medical statement noted that the veteran 
was being followed for severe hypertension.  However, an MRI 
revealed no stenosis of the renal arteries leading Dr. R. to 
conclude that there was no renal basis for the veteran's 
hypertension.  In February 2004, an intravenous pyelogram was 
reported to show stenosis.  

In August 2004, the veteran underwent a VA genitourinary 
examination.  The veteran was noted to have been worked-up by 
private health care providers for genitourinary disease and 
possible stenosis and nephrosis secondary to his service-
connected non-insulin dependent diabetes mellitus.  

In August 2004, the same VA examiner also evaluated the 
veteran to determine the extent to his service-connected 
hypertension.  The examiner noted that the veteran had kidney 
disease and was spilling protein and had some evidence of 
occult blood.  

Although the examiner reported that it was more likely than 
not that the kidney disease and hypertension were secondary 
to his service-connected non-insulin dependent diabetes 
mellitus, the examiner did not diagnose the kidney disease.  

Consequently, in May 2005, the examination reports were 
returned to the VA examiner for review.  Following his 
review, the examiner noted that the spilling of protein was 
secondary to the veteran's non-insulin dependent diabetes 
mellitus.  In addition, the examiner concluded that the 
veteran did not appear to have a diagnosis of a kidney 
condition.  

Accordingly, based on this most recent evidence, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection.  

The only reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent such 
evidence, service connection for the claimed kidney disease 
is not warranted.  



ORDER

Service connection for kidney disease is denied.  



REMAND

The veteran also seeks service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).  

The medical records, such as those from VA dated in January 
2004, show a diagnosis of PTSD with depression.  

In a statement, dated in February 2004, the veteran reported 
that his stressors included a March 1971 incident in which 
his base camp had been placed on high alert and he had seen 
five Viet Cong killed in the wire encircling the camp.  He 
also recalled a July 1971 fire fight.  

During his January 2007 videoconference hearing, the veteran 
testified that, in Vietnam, he was in a convoy which received 
sniper fire.  He stated that the incident occurred in June 
1971, near Boulder Mountain and that a fellow serviceman by 
the name of Courtney was killed.  The veteran further 
testified that after the alleged incident, he began to drink 
heavily.  

VA has not confirmed whether any of the claimed stressors 
actually took place.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him provide detail information referable 
to his claimed stressor(s) in service, 
including, but not limited to, the date 
and place of each stressor(s); the names, 
ranks, and units of persons involved; and 
the circumstances of the stressor(s).  
The veteran should be informed of other 
potential sources of evidence to 
corroborate his stressors, such as copies 
of letters written during service and 
statements from individuals familiar with 
his claimed stressors, e.g. former fellow 
service members, including peers, 
subordinates, or superiors; a chaplain; 
and/or a counselor.  

In developing information with respect to 
the claimed stressors, the RO should 
notify the veteran that he needs to be as 
specific as possible.  Inform him that 
the failure to provide specific 
information could impair the VA's ability 
to confirm that the claimed stressor(s) 
actually happened.  

2.  The RO then should prepare a summary 
of the reported stressors to the extent 
possible.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to the U. S. Army and 
Joint Services Records Research Center 
(JSRRC), 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802 for verification of the 
specific incidents alleged by the 
veteran.  

2.  The RO then should  schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of the 
claimed psychiatric disorder.  All 
indicated tests and studies should be 
performed.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

A diagnosis of PTSD must be confirmed or 
ruled out.  If PTSD is not diagnosed, the 
examiner must explain why the veteran 
does not meet the criteria for that 
diagnosis. 

If PTSD is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis, including the 
stressor(s) accountable for the disorder.  
The rationale for all opinions must be 
set forth.  

3.  Following completion of indicated 
development to the extent possible, the 
RO should readjudicate the issue of 
service-connection for PTSD in light of 
all the evidence of record.  

If any benefit sought on appeal is not 
granted, he and his representative must 
be furnished an Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


